DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (CN 105467560 A – English Translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Song et al discloses a camera lens (section [0002], Figure 1), comprising: a front lens group, wherein the front lens group is close to an object-side (section [0010], Figure 1, “1, 2”); a rear lens group, wherein the rear lens group is close to an image-side (section [0010], Figure 1, “4, 6, 7, 8, 9, 10”); a reflective element (section [0010], Figure 1, “3”); and a diaphragm (section [0010], Figure 1, “5”), wherein the front lens group includes a first lens and a second lens (section [0010], Figure 1, “1, 2”), the rear lens group includes a third lens, a fourth lens, a fifth lens, a sixth lens and a 
Regarding claim 3, Song et al discloses wherein the reflective element is a reflective planar mirror or a right-angle reflective prism (section [0012]).
Regarding claims 10 and 12, Song et al discloses an imaging device, comprising: two of said camera lenses, wherein the two camera lenses are placed in opposite to each other, optical axes of the two camera lenses are parallel to each other, and a view angle of each of the two camera lenses is greater than 180 degrees (section [0019]).
Regarding claims 13 and 15, Song et al discloses wherein a distance from a first vertex to a second vertex of the first lens of the front lens group included in one of the two camera lenses is d1, a distance from a first vertex to a second vertex of the first lens of the front lens group included in the other one of the two camera lenses is d2, and the two camera lenses satisfy the following conditions: d1=d2, and 8≤d1/f16, wherein the first vertex is an intersection of the optical axis and an object-side surface of the first lens, the second vertex is an intersection of the optical axis and a reflective surface of the first lens, and f is a focal length of the camera lens (sections [0020-0021]).
Regarding claim 16, Song et al discloses an imaging device, comprising at least one said camera lens (section [0002]).
1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al  (CN 105759404 A – English Translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Song et al discloses a camera lens (section [0002], Figure 1), comprising: a front lens group, wherein the front lens group is close to an object-side (section [0010], Figure 1, “1, 2”); a rear lens group, wherein the rear lens group is close to an image-side (section [0011], Figure 1, “4, 6, 7, 8, 9”); a reflective element (section [0012], Figure 1, “3”); and a diaphragm (section [0013], Figure 1, “5”), wherein the front lens group includes a first lens and a second lens (section [0014], Figure 1, “1, 2”), the rear lens group includes a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens (section [0015], Figure 1, “4, 6, 7, 8, 9”), the front lens group is a negative refractive index lens group (section [0016]), and the rear lens group is a positive 
Regarding claim 2, Song et al discloses wherein the first lens is a negative meniscus lens (section [0019], Figure 1, “1”), the second lens is a double concave negative lens (Figure 1, “2”), the third lens and the fourth lens are positive lenses (Figure 1, “4, 6”), the fifth lens is a double concave negative lens (Figure 1, “7”), and the sixth lens and the seventh lens are positive lenses (Figure 1, “8, 9”).
Regarding claim 3, Song et al discloses wherein the reflective element is a reflective planar mirror or a right-angle reflective prism (section [0020]).
Regarding claims 4 and 5, Song et al discloses wherein the camera lens satisfies the following conditions: 1.3≤|f12/f|≤2, and 3.0≤|f37/f|≤4.0 (section [0022]).
Regarding claims 6 and 7, Song et al discloses wherein the fifth lens and the sixth lens are glued together, an Abbe number of the fourth lens and the seventh lens is greater than 40, an Abbe number of the sixth lens is greater than 50, and an Abbe number of the fifth lens is less than 40 (section [0024]).
Regarding claims 8 and 9, Song et al discloses wherein the camera lens satisfies the following conditions: 6≤|f1/f|≤8, 2.5≤|f2/f|≤3.5, 4≤|f3/f|≤6, 4.5≤|f4/f|≤6.2, 3.5≤|f7/f|≤5.5, and 3.5≤|f47/f|≤5.5 (section [0026]).
Regarding claims 10-12, Song et al discloses an imaging device, comprising: two of said camera lenses, wherein the two camera lenses are placed in opposite to each other, optical axes of the two camera lenses are parallel to each other, and a view angle of each of the two camera lenses is greater than 180 degrees (section [0028]).

Regarding claim 16, Song et al discloses an imaging device, comprising at least one said camera lens (section [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 24, 2021